NUMBER 13-14-00311-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                             IN RE RICHARD BIANCHI


                      On Petition for Writ of Mandamus and
                       Petition for Writ of Prohibition and
                         Emergency Motion for Relief.


                                        ORDER

       Before Chief Justice Valdez and Justices Perkes and Longoria
                             Per Curiam Order

      Relator, Richard Bianchi, Aransas County Attorney, filed a petition for writ of

mandamus and petition for writ of prohibition and emergency motion for relief in the above

cause on June 4, 2014. The respondent in this original proceeding is the Honorable

William Adams, County Court at Law, Aransas County, Texas.

      The Court, having examined and fully considered the emergency motion for relief,

is of the opinion that it should be and is GRANTED as stated herein. We GRANT an

emergency stay of the respondent’s May 29, 2014 order appointing an attorney pro tem


                                               1
and an emergency stay of the respondent’s June 3, 2014 order of clarification. By

previous order of this Court issued in appellate cause number 13-14-00303-CV, this Court

stayed the May 28, 2014 order issued by the Honorable David Peeples, sitting by

assignment, granting a quo warranto petition and removing Bianchi from office, and also

stayed Judge Peeple’s May 30, 2014 order, which stated that the May 28, 2014 order of

removal was immediately enforceable and effective.

       This order and the Court’s previous order in appellate cause number 13-14-00303-

CV are issued to maintain the status quo and preserve the parties’ rights, thus, Bianchi

remains the acting County Attorney of Aransas County until further order of this Court.

See TEX. R. APP. P. 29.3, 52.10. The respondent in this original proceeding and all agents

under his authority or control are directed to refrain from interfering with or impeding

Bianchi’s duties as an elected public official and the County Attorney of Aransas County.

       The Court requests that the State of Texas, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

and petition for writ of prohibition on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Order delivered and filed
this 4th day of June, 2014.




                                                 2